The events of the past months 
fill us with sadness. We have entered another grim 
era of conflicts. What has happened in Ukraine and 
in Syria and Iraq illustrates that. The core values and 
rules on which the United Nations is based have been 
violated. The crisis in Ukraine has a deep impact on 
the security of Europe. We have not experienced such 
breakdown since the tragedy of the Balkan wars. But I 
want to stress that Ukraine is not only a question limited 
to Europe. It should — and eventually will — concern 
all of us.


A rule-based international system is a precondition 
for peace and security, for human rights and 
development. If we cease to protect this system, it 
will cease to protect us. It would be a dramatic and 
far-reaching mistake to let our rule-based order slip 
towards chaos and the law of the jungle. Unfortunately, 
the Security Council has not been able to uphold its 
responsibilities either in Ukraine or in Syria. We need 
to reform the Security Council. Finland supports the 
efforts to restrict the use of veto.

I am pleased that the General Assembly adopted 
resolution 68/262, entitled “Territorial integrity of 
Ukraine”, on 27 March, by a clear majority. Yet the 
voice of this important body should have been even 
stronger, condemning Russia’s actions and charting 
a way towards ending violence and restoring peace. 
When the territorial integrity of a Member State 
is violated and it loses control over a part of its own 
area through an illegal annexation, the Member State 
should be able to turn to the United Nations for justice 
and remedy. De-escalation in Ukraine cannot happen 
without Russia’s active steps. Russia should control its 
border and prevent the flow of arms and fighters and 
thereby contribute to stabilization of the situation in 
eastern Ukraine. Only a political solution can solve this 
crisis. We have recently seen some steps towards that, 
but a lot still remains to be done.

As the Secretary-General has reminded us, the 
international community must not abandon the people 
of Syria. We cannot forget those who have died or those 
driven from their homes — half of the population of 
Syria. Three million Syrians have been received as 
refugees in the neighbouring countries. The Syrian 
conflict can be solved only by political means. Finland 
continues to give its full support to the United Nations 
Special Envoy for Syria. Women in Syria, as in other 
conflict-driven countries, must be included in the 
peace process. We welcome women’s active efforts to 
strengthen their voices in Syria and eslewhere.

The war in Syria has severely affected the 
security situation in the whole region. The geographic 
expansion of the Islamic State of Iraq and the Levant 
organization, with its horrendous terror, is a by-product 
of the conflict. That situation has serious consequences 
locally, regionally and internationally. That challenge 
must be tackled together through wide-ranging 
international cooperation. Finland will contribute to 
those common efforts.

The international community showed determination 
last autumn after the chemical attacks in Syria. The 
Organization for the Prohibition of Chemical Weapons-
United Nations Joint Mission for the Elimination of 
the Chemical Weapons Programme of the Syrian Arab 
Republic focused on the verification and destruction 
of Syria’s chemical weapons programme. Finland has 
worked alongside the Joint Mission in that demanding 
operation. We must remain vigilant. In order to fulfil 
its United Nations commitments as well as to comply 
with the Chemical Weapons Convention, Syria must 
take further action. We must show that determination 
again. I strongly reiterate the appeal to the Security 
Council to refer the Syrian situation to the International 
Criminal Court (ICC). The ICC must be used when the 
national justice system is not able to deliver.

Those conflicts are unfolding at a time when 
cooperation and common efforts are more needed 
than ever. We share the same global challenges, such 
as climate change. Ebola is another serious threat. To 
help, Finland will double its assistance. It is critically 
important to us and our planet that we address them 
together. Here, I want to express my gratitude to the 
Secretary-General for his leadership in addressing 
those challenges.

Intergovernmental negotiations on the post-2015 
agenda will commence soon. We should aspire to a new 
kind of global commitment to fulfil both the needs of 
mankind and planet Earth. We owe this to our children 
and their children. To achieve sustainable development, 
we need clear objectives. We need to be able to monitor 
our commitments in an efficient way. All resources 
and means should be mobilized. We cannot rely only 
on traditional resources any more. Public funding for 
development is still important for the poorest and those 
affected by conflicts. But at the same time, domestic 
resource mobilization, innovation, trade and technology 
and investments must play a stronger role in sustainable 
development.

Many countries of the global South enjoy a robust 
economic growth. That provides an opportunity to 
invest in tax systems, which in turn generates public 
resources for sustainable development. A just tax and 
redistribution policy is one of the most efficient ways 
to reduce inequalities and fight marginalization. The 
rule of law and the fight against corruption play a huge 
role as well.


I trust the Secretary-General to be both 
visionary and concrete when setting the scene for 
the intergovernmental negotiations. This process 
will culminate next year in this very Hall. The best 
way to celebrate the seventieth anniversary of the 
United Nations next year is to adopt transformative 
commitments that set us on a path towards sustainable 
development.

I started by describing the grim state of international 
relations. My analysis is not an excuse for inaction, but 
a call to redouble our diplomatic efforts. We must act 
with determination, and we must act now. Finland will 
support efforts to restore peace and prevent further 
damage to our rule-based international system. We 
must also aim high in addressing together the broader 
global challenges of climate change and sustainable 
development.